DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a system, classified in E21B 37/00.
II. Claims 13-20, drawn to a method, classified in E21B 21/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process. For example, the apparatus does not need to be used in the particular recited order explicitly required by the method claims e.g. after pump fluids downhole through the openings, passing the ball through the funnel element in the tool (as required by e.g. claims 15-16 in the method claims). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(B) A separate status in the art even when classifiable together; 
(C) A different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) e.g., searching different classes/subclasses or electronic resources, or employing different search queries. Examiner notes that a different field of search may exist even though inventions may be classified together; and/or
(D) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/A.
In this case there is at least a restriction burden because the inventions have a separate classification as indicated above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Kelly Kress on 2/3/21 a provisional election was made without traverse to prosecute the invention of invention II, claims 13-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. In this case, the abstract exceeds 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “sending only the tool from above ground […]”. However, when read in light of the specification it is not clear what this limitation means, particularly in view of the claim language requiring “only the tool” be sent. Specifically, the specification suggests that the tool may be “lowered” or pumped downhole (e.g. Para 0043 of the specification as filed, “the tool 38 is lowered to the stationary position within the production string 26, as shown in FIG. 7. The tool 38 may be carried by fluid to the stationary position.”). In other words, if the tool were lowered downhole by a separate work string or pumped downhole with wellbore working fluid, the tool would not be the “only” device sent downhole as either the work string and/or carrying fluid would also be sent downhole. Claims 14-18 are rejected for depending from an indefinite claim.

Claim 16 recites “sending only the ball from above ground […]”. However, when read in light of the specification it is not clear what this limitation means, particularly in view of the claim language requiring “only the ball” be sent. Specifically, the specification suggests that the ball is pumped downhole (e.g. Para 0046 of the specification as filed, 

Claim 18 recites “the upper section of the body comprises a funnel element” and depends from claim 17, which depends from claim 16. Claim 16 recites “a funnel element positioned within the upper section of the tool”. First, it is not clear whether the “a funnel element” first recited is the same or different as the “a funnel element” recited in claim 18. Second, if the elements were intended to be the same funnel element, claim 16 appears to recite the funnel element as a separate component from the upper section (as it is “positioned within” the upper section) while claim 18 appears to suggest that the funnel element is a part of the upper section (as the upper section “comprises a funnel element”).    

Claim 18 recites the limitation "the funnel neck". There is insufficient antecedent basis for this limitation in the claim. It appears that this component was first introduced as “a constricted neck”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telfer (US 20090126933 A1).

Regarding claim 13, Telfer teaches a method of using a kit, the kit comprising: 
a tool (Fig 10, Para 0077, “device 12”), comprising: 
an elongate body (Fig 10, the housing of tool 12 has an elongate body) through which a longitudinal internal fluid passage extends (fluid passage defined by the central bore 22, seen and labelled in Fig 1), the body further comprising: 
an upper section through which the fluid passage extends (the section defined by Figs 1-2, with fluid passage defined by the central bore 22, seen and labelled in Fig 1); and 
a lower section (the section below the ball seat 60 generally show in Figs 3-4) that includes a plurality of external fluid openings (Fig 4, fluid openings 32, seen in additional detail in Fig 10) the openings laterally offset from, and in communication with, the internal fluid passage (Para 0095, “The fluid enters the housing 86 and passes into the area 94, from where it is directed out of the chamber 28 along the chamber outlets 32”); and 
(Fig 2, Para 0091, “ball 61 […] may thus be deformable”); 
the method comprising: 
sending only the tool from above ground to a stationary position within an underground production string (Fig 7 and 10, Para 0077, the tool 12 is deployed in casing string 16; the examiner notes that the term “production string” encompasses strings such as a production casing string and there is no functional or structural limitation which precludes this broadest reasonable interpretation), the production string having an open lower end configured to receive subterranean fluids (Fig 7, the casing 16 as shown is seen as having an open lower end which is capable of receiving fluid).

Regarding claim 15, Telfer further teaches after the sending step, pumping fluid from above ground into the production string (Para 0083 “a fluid such as brine may be pumped into the device main bore 22 through a tool string coupled to the device 12”), such that fluid exits the tool at the plurality of external fluid openings in the lower section of the tool (Para 0083, Fig 10, “a flow rate of 7 bpm through the chamber outlets 32 and into the annulus 36 is achieved”).

Regarding claim 16, Telfer further teaches after the pumping step, sending only the ball from above ground into the production string such that it seats in a funnel element positioned within the upper section of the tool (Para 0097 “Once all of the debris particles 42 have been retrieved [resulting from the pumping step] and it is desired to return the device 12 to surface for cleaning and subsequent reuse, the ball 61 is pumped down through the string, into the main bore 22 and lands on the ball valve seat 60.” The ball 61 is seated in seat 60 as seen in Fig 2.); 
after the preceding step, increasing fluid pressure within the production string and above the tool such that the ball passes through the funnel element (Para 0097, “This closes the main bore 22, creating a back-pressure”; Para 0091, “on feeling sufficient back-pressure, the ball 61 is blown through the valve seat 60”); and 
after the preceding step, capturing the ball in the lower section of the tool (Para 0091 “Applicant's International Patent Publication Number WO 2004/088091, the disclosure of which is incorporated herein by way of reference” in referring to the ball and actuating means; Page 26, lines 13-16, of the incorporated reference “As pressure increases on the ball 68 it is extruded through the throat 40 by deforming. The ball 68 travels by fluid pressure until it is stopped by the pin 70 and is held in the space 72”).

Regarding claim 17, Telfer further teaches after the capturing step, reducing fluid pressure within the production string and above the tool (Para 0091, “on feeling sufficient back-pressure, the ball 61 is blown through the valve seat 60”, Para 0097 after the obstruction is relieved, necessarily the fluid pressure would be decreased); and 
after the preceding step, separating the tool above ground from fluid discharging from the production string (Para 0097, “the device 12 can then be pulled and tripped-out of the casing 16” necessarily when the tool is removed from the ground and tripped out it is no longer discharging fluid in the string).

Regarding claim 18, Telfer further teaches in which the upper section of the body (The examiner notes Para 0091 “Applicant's International Patent Publication Number WO 2004/088091, the disclosure of which is incorporated herein by way of reference” in referring to the ball/sleeve and actuating means) comprises a funnel element having an upward-opening and enlarged bowl (Fig 3b, conical surface 38) joined to a constricted neck (Fig 3b, throat 40), and in which the ball, after any deforming forces on it are released, assumes a shape with a maximum cross-sectional dimension that is greater than the maximum internal cross-sectional dimension of the funnel neck  (Page 28, lines 12-16, “Ball 68 is sized to rest on surface 38 and be of a deformable material e.g. rubber so that under force it changes shape within its own volume to pass through the throat 40.”; “Throughout this specification the term deformable refers to the ability of an element to change shape within its own volume as it deforms”, Fig 3b-3c, as seen the ball returns to its original spherical shape after it has deformed to pass through the minimum diameter throat 40.).

Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Livescu (US 20190120035 A1).

Regarding claim 13, Livescu teaches a method of using a kit, the kit comprising: 
(Fig 4, tool 18 including the conveyance means 20 and ball 52 shown in Fig 6), comprising: 
an elongate body through which a longitudinal internal fluid passage extends (Fig 4, tool 18 as a longitudinal body; as seen in Fig 6 there is an internal opening), the body further comprising: 
an upper section through which the fluid passage extends (Fig 6, portion of tool 34 uphole of ports 44); and 
a lower section (Fig 6, portion including and below ports 44) that includes a plurality of external fluid openings, the openings laterally offset from, and in communication with, the internal fluid passage (Fig 6, ports 44 are laterally offset from the internal passage and in communication with the passage as shown); and 
a deformable ball (Fig 6, ball 52; Para 0026, the ball “is dissolvable” and therefore is deformable as dissolution would alter the shape of the ball); 
the method comprising: 
sending only the tool from above ground to a stationary position (Fig 4, the tool as previous defined is sent to a position downhole and is stationary/held in place with packers as shown) within an underground production string (Fig 4, Para 0020, “A portion of the wellbore 10 could be lined with a metallic casing”; the examiner notes that the term “production string” encompasses strings such as a production casing string and there is no functional or structural limitation which precludes this broadest reasonable interpretation), the production string having an (Para 0020, “the portions of the wellbore 10 which are to be stimulated are preferably not lined with metallic casing”, as seen in Fig 4, the production string/casing would have an opening to permit the tool to be deployed in the area where it is stimulating the formation. By virtue of having an opening, it would be able to receive well fluids).

Regarding claim 14, Livescu further teaches in which the lower section of the tool extends outside of the opening formed in the lower end of the production string when in the stationary position (Fig 4, the lower portion defined by the presence of ports 44 is outside of the opening in the production string as defined).

Regarding claim 19, Livescu teaches a method of using a cased wellbore having an installed production string (Fig 4, Para 0020, “A portion of the wellbore 10 could be lined with a metallic casing”; the examiner notes that the term “production string” encompasses strings such as a production casing string and there is no functional or structural limitation which precludes this broadest reasonable interpretation. The examiner notes the wellbore is a “cased wellbore” by virtue of having the installed production casing string as broadly and reasonably construed), the production string having an open lower end configured to receive subterranean fluids, comprising (Para 0020, “the portions of the wellbore 10 which are to be stimulated are preferably not lined with metallic casing”, as seen in Fig 4, the production string/casing would have an opening to permit the tool to be deployed in the area where it is stimulating the formation. By virtue of having an opening, it would be able to receive well fluids): 
sending a tool (Fig 4, tool 18 including the conveyance means 20 and ball 52 shown in Fig 6) having an elongate body from above ground to a stationary position underground within the production string (Fig 4, the tool as previously defined is sent to a position downhole and is stationary/held in place with packers as shown) such that at least a portion of the body extends outside of the production string and within the wellbore (Fig 4, the lower portion defined by the presence of ports 44 is outside of the opening in the production string as defined).

Regarding claim 20, Livescu further teaches in which the elongate body of the tool comprises: 
an upper section through which a fluid passage extends (Fig 6, portion of tool 34 uphole of ports 44); and 
a lower section (Fig 6, portion including and below ports 44) that includes a plurality of external fluid openings, the openings laterally offset from, and in communication with, the internal fluid passage (Fig 6, ports 44 are laterally offset from the internal passage and in communication with the passage as shown).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676